Opinion issued July 2, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00411-CR
                            ———————————
                         EX PARTE JULIO J. LEBRON



           On Appeal from the County Criminal Court at Law No. 15
                            Harris County, Texas
                        Trial Court Case No. 2020596


                          MEMORANDUM OPINION

      Appellant, Julio J. Lebron, has filed a motion to dismiss this appeal. The

motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no

prior decision has issued in this case. See TEX. R. APP. P. 42.2(a), (b). Accordingly,

we grant the motion and dismiss the appeal. We dismiss any other pending motions

as moot.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2